12/20/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: OP 22-0688


                                          OP 22-0688


 SHANE CLARK JOHNSON,
                                                                                DE
                                                                                 , Co,2 0 2922
              Petitioner,                                                        on.
                                                                       I iL
                                                                         r            -4:nl000
                                                                              SOW Stiprz,rrie C„
                                                                                     Montana n
        v.
                                                                          ORDER
 TWELFTH JUDICIAL DISTRICT COURT,
 HON. KAYDEE SNIPES RUIZ,
 District Court Judge,

              Respondent.



       Shane Clark Johnson petitions this Court for supervisory control, requesting an
order forcing the Hill County District Court to rule on his lawsuit against the Clerk of
District Court, Kathie Vigliotti. We amend the caption to indicate the District Court,
pursuant to M. R. App. P. 14(6).
       Jolmson also requests ten million dollars in damages due to stress, pain, and
suffering. His lawsuit stems from his request to receive credit for the $800 for costs of a
public defender, as the District Court had ordered in his first underlying criminal case.1
Jolmson contends that the $800 public defender fee was removed in November 2015 and
that the fee was added on his Resident Statement, as noted in his attached copy, in
November 2018. He puts forth that his money should be returned to him because he is still
incarcerated and his motions for relief have been ignored.



         'This Court dismissed Johnson's first appeal voluntarily and without prejudice upon both
parties' motion because the District Court had a pending motion for a new trial. State v. Johnson,
No. DA 15-0424, Order (Mont. Feb. 29, 2016). For his second appeal, this Court ordered, upon
the State's concession, his criminal judgment be vacated and the case remanded for a new trial.
State v. Johnson, No. DA 17-0033, Order (Mont. Sept. 15, 2020). Presently, Johnson has an appeal
of his criminal conviction and sentence after this Court granted his out-of-time appeal and
appointed appellate counsel. State v. Johnson, No. DA 21-0517. Briefing has not begun.
       Johnson's requests for relief are not remedied by a writ of supervisory control.
"This extraordinary remedy can be invoked when the case involves purely legal questions
and urgent or emergency factors make the normal appeal process inadequate." State v.
Spady, 2015 MT 218,     ¶ 11, 380 Mont. 179, 354 P.3d 590 (citing M. R. App. P. 14(3);
Redding v. McCarter, 2012 MT 144, ¶ 17, 365 Mont. 316, 281 P.3d 189). Even giving
Johnson a liberal interpretation of his requests, a writ of mandate would not return his
money. See §§ 27-16-101 et al. The District Court is not proceeding under a mistake of
law, and the Clerk of District Court is not under a legal duty to return any money.
       Johnson is confused about his court-ordered fee. Section 46-8-113, MCA. Johnson
received a conviction and sentence in September 2021 that he currently appeals. Upon
review of that judgment on appeal, the District Court imposed an $800 fee for Johnson to
pay his court-appointed counsel. Johnson's current incarceration may suspend payment,
but his incarceration does not nullify his responsibility to pay. Section 46-8-113(6), MCA.
The Clerk explained this when she responded in writing to Johnson's claims about a refund
in 2018. The District Court imposed fees of $880, and Johnson had only paid $75.37.
Johnson's arguments are in error, and his lawsuit against the Clerk of District Court is
without merit. Any complaint that Johnson has about the fee for counsel should be raised
in a direct appeal, if preserved for review by this Court. Johnson is not entitled to a ruling
from the District Court or ten million dollars in damages. Therefore,
       IT IS ORDERED Johnson's Petition for a Writ of Supervisory Control is DENIED
and DISMISSED.
       The Clerk is directed to provide a copy of this Order to: Hon. Kaydee Snipes Ruiz,
District Court Judge; Kathie Vigliotti, Clerk of District Court, Hi11 County, under Cause
No. DV-20-053; counsel of record; Appellate Defender Chad M. Wright; and Shane Clark
Johnson personally.
       DATED this 2_.( day of December, 2022.



                                                                Chief Justice

                                              2
14/4,,,_1\4%e„
 f4t




       Justices